Citation Nr: 0715213	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-17 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran by Altru 
Medical Center on December 19 and 28, 2003.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision of the Department 
of Veterans Affairs (VA) Medical Center in Fargo, North 
Dakota.  

The appeal is REMANDED to the agency of original jurisdiction 
via the VA Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran is seeking entitlement to payment or 
reimbursement for medical care costs for services rendered to 
him by Altru Medical Center on December 19 and 28, 2003.   

In the veteran's June 2005 substantive appeal he requested a 
Travel Board hearing.  Such was scheduled for September 18, 
2006 at the VA Regional Office (RO) in Fargo, North Dakota.  
The veteran did not appear.  However, in December 2006, the 
VAMC indicated that on September 15, 2006, that is to say 
prior to the September 18, 2006 hearing, the veteran 
requested that his Travel Board be rescheduled.  This request 
evidently was not received by the Board.  As such, the 
veteran has not withdrawn his hearing request, and he did not 
fail to report without giving prior notice. It appears that 
he continues to desire a hearing.  

Accordingly, the case is REMANDED for the following action:

The veteran must be scheduled for a Travel 
Board hearing.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



